Citation Nr: 0317057	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  99-02 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland



THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently assigned a 30 percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from November 1980 to 
November 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Newark, New Jersey, Regional Office, which confirmed a 30 
percent evaluation for the service-connected psychiatric 
disability, classified as anxiety disorder.  In June 2000, 
the Board remanded the case for additional evidentiary 
development.  Subsequently, in August 20001 appellant 
informed the VA that he had moved to Maryland and, 
consequently, jurisdiction over the case was transferred to 
the Baltimore, Maryland, Regional Office (RO).  

Parenthetically, although a December 1996 rating decision 
granted service connection and assigned a 10 percent 
evaluation for anxiety disorder, effective September 30, 
1996, and later that month, appellant submitted a letter 
requesting reconsideration of that rating, arguing that 
unless a 30 percent rating was granted, the letter was 
intended as a Notice of Disagreement therewith, after a 
November 1997 rating decision increased the evaluation from 
10 percent to 30 percent, effective July 29, 1997, appellant 
was provided timely notice of said rating decision, but did 
not express disagreement therewith.  In July 1998, appellant 
submitted a letter with VA, which stated that his nervous 
condition had worsened and that an increased rating was 
requested.  Pursuant to the Board's June 2000 remand, 
appellant was issued a November 2000 Supplemental Statement 
of the Case on the issue of entitlement to an evaluation in 
excess of 10 percent for anxiety disorder, for the period 
prior to July 29, 1997, and he was provided an opportunity to 
file a Substantive Appeal on that issue.  A timely 
Substantive Appeal on that issue has not been subsequently 
received by VA.  Thus, the Board construes the appellate 
issue as that delineated on the title page of this decision, 
and will proceed accordingly.




FINDINGS OF FACT

1.  Appellant reported for an August 2000 VA psychiatric 
examination that was conducted pursuant to the Board's June 
2000 remand. 

2.  Appellant was provided written notice of another 
scheduled August 2002 VA psychiatric examination by the 
Baltimore VA Medical Center (which was sent to appellant's 
last known address of record without any indication that it 
was not delivered).  The written notice informed him that 
failure to report for the examination may result in denial of 
his claim.  The scheduled August 2002 VA psychiatric 
examination appeared necessary to determine the current 
severity of his psychiatric disorder.  Appellant failed to 
report for said examination without any reason or just cause 
provided.  

3.  The available clinical evidence of record indicates that 
appellant's service-connected psychiatric disorder is 
manifested primarily by depression and anxiety.  He remains 
well-oriented, alert, and cooperative with essentially intact 
cognitive functioning.  He is married, and is reportedly 
employed full-time.  VA psychiatric examinations' global 
assessments of functioning indicate that appellant is no more 
than mildly to moderately impaired from a psychologic, 
social, and industrial standpoint.  

4.  Appellant's service-connected psychiatric disorder more 
nearly results in occupational and social impairment with 
occasional decrease in work efficiency, due to such symptoms 
as depressed mood, anxiety, and chronic sleep impairment.  

5.  Appellant's service-connected psychiatric disorder does 
not more nearly result in occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: panic attacks more than once a week; impaired 
judgment; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for appellant's service-connected psychiatric disability, 
classified as anxiety disorder, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
3.326, 3.655, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 
9400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq., 
(West Supp. 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Parenthetically, recent decisions rendered by the United 
States Court of Appeals for the Federal Circuit have held 
that Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does not 
apply retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Even 
assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed, other than appellant's failure 
to assist the RO in obtaining relevant employment records and 
his failure to report for the scheduled August 2002 VA 
psychiatric examination in question.  

As was stated in the Board's June 2000 remand, another VA 
psychiatric examination was deemed necessary, in part, 
because the examiner who had conducted a September 1998 VA 
psychiatric examination did not have the claims file for 
review and therefore could not provide a complete picture of 
the appellant's mental status.  Additionally, the remand 
stated that because on that examination, appellant reported 
employment related difficulties, appellant should provide 
assistance to VA in order to obtain evidence from his 
employer concerning his employment.  

Although pursuant to the Board's June 2000 remand, the 
originating agency sent appellant an August 2000 letter 
requesting his assistance to obtain any relevant employment 
records, appellant has failed to respond thereto.  In an 
August 2000 Report of Contact form, it was reported that 
appellant in person informed a VA employee that he had not 
had any VA treatment since 1998 and "has had private 
treatment but was unwilling to obtain records."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

However, an August 2000 VA psychiatric examination was 
conducted; and certain relevant VA psychiatric treatment 
records have also been associated with the claims folder.  
Said clinical records and examination are sufficiently 
detailed and comprehensive regarding the nature and current 
severity of the service-connected psychiatric disability 
during the period that they cover, provide a clear picture of 
all relevant symptoms and findings, and included assignment 
of a score on the Global Assessment of Functioning Scale (GAF 
Scale), which deals with the degree to which an individual 
functions psychologically, socially, and industrially.  

The Board's June 2000 remand also informed appellant that:

...although the VA has a duty to assist the 
veteran with the development of the 
evidence in connection with his claim, 
the duty to assist is not always a one-
way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:

§ 3.655 Failure to report for Department 
of Veterans Affairs examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

It is the Board's opinion that because appellant did report 
for the August 2000 VA psychiatric examination (and certain 
VA outpatient treatment records dated in the late 1990's and 
in 2001 have been obtained), the Board may decide the 
appellate issue on the available evidence of record at least 
for the period that said examination covers.  However, the 
provisions of 38 C.F.R. § 3.655 also appear applicable in the 
instant case.  It should be pointed out that appellant was 
provided written notice of the scheduled August 2002 VA 
psychiatric examination by the Baltimore VA Medical Center 
(which was sent to appellant's last known address of record 
without any indication that it was not delivered); the 
written notice informed him that failure to report may result 
in denial of his claim (and the Board's June 2000 remand also 
had informed appellant of 38 C.F.R. § 3.655); and appellant 
failed to report for said examination without any reason or 
just cause provided.  The scheduled August 2002 VA 
psychiatric examination, which appellant failed to report 
for, appears necessary to determine the current severity of 
his psychiatric disorder; and there are no other recent 
clinical records indicating worsening of his psychiatric 
disorder.  In any event, an evaluation in excess of the 
assigned 30 percent for his service-connected psychiatric 
disability is not warranted based on the available, existing 
evidence of record, as will be explained in detail below.

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, a detailed 
explanation of the rationale for said adverse rating 
decision.  Additionally, the RO, in a March 2002 letter, 
specifically advised appellant and his representative of the 
Veterans Claims Assistance Act of 2000 and its applicability, 
including as to which party could or should obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It does not appear that appellant or his 
representative has informed the VA of the existence of any 
additional, specific competent evidence that might prove to 
be material concerning said appellate issue.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

It is reiterated that appellant reopened his claim for an 
increased rating in July 1998 and timely appealed an October 
1998 rating decision, which confirmed a 30 percent evaluation 
for anxiety disorder.  With respect to the anxiety disorder 
rating issue on appeal, the critical period for analysis 
pertains to 1998 and thereafter.  

On September 1998 VA psychiatric examination, appellant 
reported that he had been employed as a VA Regional Office 
case manager since 1992; and that his hours of work were 
reduced to 24-hours per week because he had difficulty 
getting along with his supervisors and co-workers due to his 
temperament and irritability.  His complaints included being 
persistently depressed, having impaired sleep, and having 
panic attacks approximately 2-3 per week.  Clinically, he 
appeared alert and correctly oriented.  He had 
"conventional" appearance without unusual 
mannerisms/behavior.  He appeared tense and apprehensive, 
avoided eye contact, and had rapid speech.  Affect was 
normal.  Mood was depressed.  Paranoid persecutory ideation 
was expressed but not to delusional degree.  He denied 
suicidal/homicidal thoughts.  No perceptual distortions were 
noted.  Cognitive functioning, including memory and 
concentration, were intact.  Judgment was compromised under 
stress and he became agitated with minor provocation.  
Diagnoses were anxiety disorder with panic attacks; and 
depressive disorder/dysthymia secondary to anxiety disorder.  
A GAF scale score of 65 was assigned.  The examiner remarked 
that appellant was socially withdrawn and stress intolerant, 
had conflicts in marriage and with co-workers/supervisors in 
his job, and had episodes of agitation.

VA outpatient treatment records indicated that in October 
1998, appellant's complaints included depressed mood, 
anxiety, sleep impairment, being easily angered, and 
"chronic dissatisfaction with life."  He had discontinued 
taking antidepressant medications for a few weeks but had 
restarted them.  

Pursuant to the Board's remand, an August 2000 VA psychiatric 
examination was conducted.  Appellant reported that he had 
recently quit his job.  He had been employed as an 
environmental consultant, "in Wall Street" for a number of 
years, and then as a VA rating specialist for seven years.  
He had a Master's degree in environmental studies.  He was 
married (second marriage) and his wife's recent pregnancy had 
terminated with the lost of twins.  He was not taking his 
medication (Zoloft).  His complaints included depression, 
anxiety, overwhelming hopelessness, and unhappiness.  He 
stated that he had quit his job in New York "because he just 
needed some time to think."  He complained of 
prostate/sexual problems.  Clinically, he appeared alert and 
correctly oriented.  Speech had normal rate and volume.  He 
was cooperative and displayed good eye contact.  No 
psychomotor agitation or depression was noted.  Memory was 
intact.  Mood was described as depressed, with appellant 
looking down during the examination.  He had an anxious 
affect.  He denied paranoia or hallucinations.  He had 
suicidal ideation and complained of occasional overwhelming 
hopelessness.  No psychotic features or loose associations 
were noted.  Insight and judgment were good.  Significantly, 
the examiner stated that he had reviewed the claims file; 
that appellant continued to have anxiety and depression; and 
that "there are other situations that are causing his 
depression and anxiety and that are severe enough that he is 
dysfunctional in his current life."  Depression with 
anxiety, severe, was diagnosed.  A GAF scale score of 60 was 
assigned.  

VA emergency room clinical records indicated that in March 
2001, appellant requested medication refill of Zoloft.  
Appellant indicated that he had last taken his medication was 
a year ago.  He complained of family difficulties.  He denied 
any current suicidal/homicidal ideation.  Insight and 
judgment were partially impaired.  He was alert, correctly 
oriented, calm, and cooperative.  It was noted that in 
January 2001, he had experienced an acute episode of active 
suicidal ideations/intermittent plans and "continues to 
exper[ience] vegetative signs of mood disorder, including: 
poor concentration, difficulty falling asleep with multiple 
awakenings, recent weight gain..., anhedonia, and c[omplaints 
of] irritability, intermittent mild hostility, sadness, 
feelings of helplessness, and hopelessness."  Diagnoses 
included major depression.  A current GAF scale score of 60 
was assigned.  

The current VA Schedule for Rating Disabilities provides a 
general rating formula for mental disorders, including 
anxiety disorders.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
rating requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); inability to 
establish and maintain effective relationships.  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating requires occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  38 C.F.R. § 4.130.

The evidentiary record reveals that the GAF Scale scores of 
65 and 60 assigned appellant on respective 1998 and 2000 VA 
psychiatric examinations are more nearly indicative of no 
more than a moderate degree of psychiatric impairment.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), wherein the 
United States Court of Appeals for Veterans Claims (Court) 
explained that "GAF is a scale reflecting the 
[']psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness....[']  A 55-
60 rating indicates [']moderate difficulty in social, 
occupational, or school functioning.[']"  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 
Vet. App. 266, 267 (1996), wherein the Court stated that a 
"GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"

Additionally, a more recent 2001 VA clinical record also 
assigned a GAF scale score of 60, indicating no increase in 
appellant's psychiatric impairment.  Although appellant has 
depression and anxiety with associated symptomatology which 
appear at times rather severe, the overall severity has been 
usually medically described as moderate as indicated by the 
GAF scale scores and the fact that he reportedly is employed 
full-time.  The Board finds that the GAF scores of no less 
than 60, as well as the other clinical findings, do not more 
nearly approximate the criteria for a 50 percent rating, for 
the aforestated reasons.  In particular, the clinical records 
do not reveal total occupational and social impairment; 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, or thinking; 
or occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.  

The clinical evidence does not show that appellant's 
psychiatric disability, in and of itself, presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation.  Again, he is currently employed 
and there is no indication that he has been frequently 
hospitalized for his psychiatric disorder.  38 C.F.R. 
§ 3.321(b)(1).  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this appellate issue, for the 
aforestated reasons.  


ORDER

An increased rating in excess of 30 percent for appellant's 
service-connected psychiatric disability, classified as 
anxiety disorder, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

